              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 DENNIS A. BUFORD, JR.,

                       Plaintiff,                  Case No. 18-CV-1085-JPS

 v.

 STEVEN BOST,
                                                                   ORDER
                       Defendant.


       Plaintiff, who is incarcerated at Green Bay Correctional Institution

(“GBCI”), filed a pro se complaint under 42 U.S.C. § 1983, alleging that his

civil rights were violated. (Docket #1). The Court screened Plaintiff’s

complaint and allowed him to proceed on a claim of deliberate indifference

to his serious medical needs, in violation of the Eighth Amendment, against

Defendant Steven Bost (“Bost”), a nurse at GBCI. (Docket #10 at 5). Plaintiff

then filed a motion for an extension of his deadline to file an amended

complaint, and the Court granted his request. (Docket #15 and #16). Plaintiff

subsequently filed an amended complaint. (Docket #17). The Court will

screen it pursuant to 28 U.S.C. § 1915A(a). All of the standards applicable

to screening announced in the Court’s original screening order apply here.

(Docket #10 at 1–3).

       Plaintiff’s amended complaint is premised on the same operative

facts as was his original complaint, but he seeks to add three additional

defendants: Jean Lutsey (“Lutsey”), Sgt. Segerstrom (“Segerstrom”), and

C.O. Jensen (“Jensen”). In short, Plaintiff alleges that on March 10, 2017, he

was playing basketball during recreation time at GBCI and he fell on his

hand. (Docket #17 at 2). Several officers responded and determined that the
Health Services Unit (“HSU”) should be contacted. Id. C.O. Everson placed

the call and Bost answered. Id. Bost stated that the injury did not sound “life

threatening” and instructed that ice be applied and that Plaintiff submit an

HSU request. Id. Another officer, Recreation Leader Bernarde, also

contacted Bost at about 9:10 p.m. Id. In response to this call, Bost said he

would not see Plaintiff because it was after hours. Plaintiff believes, based

on information he gleaned from a shift supervisor, that “after hours” for the

HSU begins at 10:00 p.m. Id.

       Once back at his dorm, Plaintiff informed Segerstrom of his injury,

who apparently also called Bost and was told that because Plaintiff’s injury

was not an emergency, he would not be seen. Id. Plaintiff’s father, who is

also incarcerated at GBCI, also asked Segerstrom for help, but to no avail.

Id. at 3. Plaintiff’s father then administered “first aid” to Plaintiff. Id.

Plaintiff asked Jensen, a correctional officer, to contact a supervisor. Id.

Jensen said that he notified a supervisor, but Plaintiff believes this did not

happen. Id. Plaintiff claims that a third-shift supervisor has the authority to

call in nursing staff or send an inmate to the emergency room. Id.

       The next day, Plaintiff woke up in extreme pain with obvious

swelling to his injured left hand. Id. He contacted Sgt. Francios (“Francios”),

who then called the HSU. Id. Someone in the HSU told Francios that

Plaintiff would have to submit a “blue slip” in order to be seen. Id. Bost had

not left a note for anyone in the HSU about Plaintiff’s injury the prior

evening. Id. Plaintiff’s father talked to Francios, who then permitted

Plaintiff to be escorted to the HSU. Id.

       Upon Plaintiff’s arrival in the HSU, R.N. Shane Garland triaged his

injury and determined that he should be sent to St. Vincent Hospital. Id.

Plaintiff was taken to the hospital, where an x-ray showed that his hand


                                 Page 2 of 5
was broken. Id. Plaintiff’s hand was placed in a splint and Plaintiff was

further examined by someone in “ortho surgery.” Id. Plaintiff ultimately

made multiple trips to the ortho department (possibly at a different

hospital). Id.

       At some point, presumably after all of this, Plaintiff contacted

Lutsey, an HSU supervisor, to ask why Plaintiff was refused treatment on

the night of March 10. Id. Lutsey offered no reason. Id. Plaintiff does not

explain how or whether Lutsey was involved in the events underlying his

complaint.

       Plaintiff will be permitted to add Jensen as a defendant in this case

on an Eighth Amendment claim for deliberate indifference to his serious

medical need. Plaintiff’s allegations that Jensen knew about Plaintiff’s

severely injured hand and refused to call a supervisor, who Jensen knew

could have sent Plaintiff to the hospital, is sufficient to satisfy the objective

and subjective components of a deliberate indifference claim. See Gayton v.

McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

       Plaintiff will not be permitted to proceed against Segerstrom or

Lutsey. As to Segerstrom, he knew about Plaintiff’s injury, called the HSU,

and relied on Bost’s medical assessment that Plaintiff could wait until the

next day to be seen by medical personnel. These allegations do not amount

to an Eighth Amendment claim. See Hayes v. Snyder, 546 F.3d 516, 527 (7th

Cir. 2008) (Non-medical prison officials “are entitled to defer to the

professional judgment of the facility’s medical officials on questions of

prisoners’ medical care[.]”).

       As to Lutsey, Plaintiff seems to base his claim against her on the fact

that she is the supervisor of the HSU and should therefore be responsible

for the misconduct of HSU staff. But the doctrine of respondeat superior


                                  Page 3 of 5
cannot be used to hold a supervisor liable for conduct of a subordinate that

violates a plaintiff’s constitutional rights. Chavez v. Illinois State Police, 251

F.3d 612, 651 (7th Cir. 2001). Supervisory liability in a Section 1983 action is

appropriate only “if the supervisor, with knowledge of the subordinate’s

conduct, approves of the conduct and the basis for it.” Id. (quotation and

internal marks omitted). That is, “to be liable for the conduct of

subordinates, a supervisor must be personally involved in that conduct.”

Id. (quotation and internal marks omitted). Plaintiff has not alleged that

Lutsey was personally involved in the events surrounding his delayed

medical care. In fact, he has alleged the opposite; he alleged that Jensen

should have notified a supervisor on the night of March 10 but did not.

       Thus, Plaintiff shall be permitted to proceed on a claim of deliberate

indifference to his serious medical need, in violation of the Eighth

Amendment, against Defendants Bost and Jensen. 28 U.S.C. § 1915A(b).

       With the addition of Jensen as a defendant, all parties will be

afforded a small amount of additional time in which to conduct discovery

and file dispositive motions. The scheduling order, (Docket #14), will be

modified to reflect a discovery cutoff date of May 1, 2019 and a dispositive

motion deadline of June 10, 2019. In light of this, Defendant Bost’s recently-

filed motion for an extension of the March 1, 2019 discovery deadline,

(Docket #21), will be denied as moot.

       Accordingly,

       IT IS ORDERED that Plaintiff’s amended complaint (Docket #17)

shall be his operative pleading in this matter;

       IT IS FURTHER ORDERED that Defendants Jean Lutsey and Sgt.

Segerstrom be and the same are hereby DISMISSED from this action;




                                   Page 4 of 5
       IT IS FURTHER ORDERED that, pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s amended complaint and this Order are being

electronically sent today to the Wisconsin Department of Justice for service

on Defendant C.O. Jensen;

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendants shall file a responsive pleading to the amended complaint

within sixty (60) days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the Court’s scheduling order

(Docket #14) is MODIFIED as provided for herein; and

       IT IS FURTHER ORDERED that Defendant Bost’s motion for an

extension of the discovery deadline (Docket #21) be and the same is hereby

DENIED as moot.

       Dated at Milwaukee, Wisconsin, this 4th day of March, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 5 of 5
